Citation Nr: 0304017	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-06 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.

The Board notes that on his May 2002 substantive appeal, the 
veteran requested a Travel Board hearing.  However, in July 
2002 correspondence, he withdrew his hearing request.  See 
38 C.F.R. § 20.704 (2002).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran has a diagnosis of PTSD associated with 
service-related stressors.

3.  The veteran engaged in combat with the enemy.


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of an April 2001 letter, the September 2001 
rating decision, and May 2002 statement of the case, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence needed to substantiate his 
claim.  The April 2001 letter to the veteran also addressed 
VA's notice and duty to assist obligations under the VCAA.  
In addition, an August 2001 letter to the veteran concerning 
unrelated claims further clarified the notice and assistance 
provisions of the statute, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence relevant to the claim.  Thus, the Board 
concludes that the RO has afforded the veteran all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).     

With respect to the duty to assist, the claims folder 
contains service medical records, service personnel records, 
VA treatment records, and a report of a relevant medical 
examination.  The veteran has not identified or authorized 
the release of any private medical records.  There is no 
other indication that evidence needed for the disposition of 
this appeal remains outstanding.  Therefore, the Board finds 
that the duty to assist has been satisfied.  38 U.S.C.A. § 
5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As the 
veteran has been provided all required notice and assistance, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) (pertaining to combat veterans).  

In this case, VA medical records dated in December 2000 
indicate that psychological assessment supports a diagnosis 
of PTSD.  Correspondence from the veteran's treating VA 
practitioners dated in August 2001 and October 2001 describes 
treatment for symptomatology for PTSD related to combat in 
Vietnam.  Thus, the remaining issue is whether there is 
credible evidence that the claimed in-service stressors 
actually occurred.  To answer this question, the Board must 
first determine whether the veteran engaged in combat with 
the enemy. 

The veteran describes serving as an aerial scout in a light 
observation helicopter, which was used for reconnaissance and 
to draw enemy fire.  He indicates that he was indeed shot at 
on several occasions, experienced occasional rocket fire, 
participated in two battles, and constantly feared for his 
life.  Service records document the veteran's service with 
the U.S. Army in Vietnam from February 1969 to September 
1970.  His DD214 shows a Military Occupational Specialty of 
helicopter repairman.  Service personnel records further 
specify that the veteran served as helicopter crew chief 
during his entire Vietnam tour.  These records also reflect 
participation in the Tet 69 Counteroffensive campaign and an 
additional, unnamed campaign.  

Considering the particular facts of this case, and resolving 
doubt in the veteran's favor, the Board finds that the total 
evidentiary picture is sufficient to demonstrate that the 
veteran engaged in combat with the enemy and that his claimed 
stressors related to that combat is consistent with the 
circumstances of his service as a helicopter repairman or 
crew chief.  Therefore, the occurrence of the alleged in-
service stressors is established.  38 C.F.R. § 3.304(f).  
Accordingly, the Board finds that the evidence supports 
service connection for PTSD.  38 U.S.C.A. § 5107(b).       


ORDER

Service connection for PTSD is granted. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

